United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2493
                                   ___________

David A. Gingras,                      *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
Kraig Wood; Tony Harrison; Mark        *
Black; Mike Walker; John Griswold;     * [UNPUBLISHED]
Pat West; Misti Walker; Jeff Goble,    *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: September 18, 2008
                                Filed: September 24, 2008
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      David Gingras appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action. We agree with the district court that, because
Gingras’s complaint was silent as to the capacity in which he was suing defendants,
his complaint was properly construed as asserting only official-capacity claims, see
Baker v. Chisom, 501 F.3d 920, 923 (8th Cir. 2007) (noting that if plaintiff’s


      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
complaint is silent about capacity in which he is suing defendant, court interprets
complaint as including only official-capacity claims), and, as such, those claims failed,
see Robb v. Hungerbeeler, 370 F.3d 735, 739 (8th Cir. 2004) (official-capacity suit
is treated as suit against entity); Ware v. Jackson County, Mo., 150 F.3d 873, 880 (8th
Cir. 1998) (plaintiff may establish municipal liability under § 1983 by proving his
constitutional rights were violated by action pursuant to policy or by misconduct so
pervasive as to constitute custom); Morstad v. Dep’t of Corr. and Rehab., 147 F.3d
741, 743 (8th Cir. 1998) (Eleventh Amendment bars suit against state or state officials
acting in official capacities). Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




                                           -2-